523 So. 2d 704 (1988)
Sam SPECTOR and Betty Spector, Appellants,
v.
TRANS WORLD AIRLINES, INC., Appellee.
No. 88-0062.
District Court of Appeal of Florida, Fourth District.
April 6, 1988.
Rehearing Denied May 11, 1988.
Sam Spector, pro se.
Daniel F. Beasley of Fowler, White, Burnett, Hurley, Banick & Strickroot, P.A., Miami, for appellee.

ON MOTION TO DISMISS
PER CURIAM.
The appellee's motion to dismiss is granted. See Johnson v. Citizens State Bank, 518 So. 2d 410 (Fla. 1st DCA 1988); Paul v. City of Miami Beach, 519 So. 2d 1150 (Fla. 3d DCA 1988). We certify to the Florida Supreme Court the same issue presented in those cases:
WHEN A PARTY SEEKS APPELLATE REVIEW OF A NON-APPEALABLE ORDER, AND ASSUMING THAT THE NOTICE OF APPEAL IS TIMELY FILED IN THE LOWER TRIBUNAL, MUST THE NOTICE OF APPEAL BE FILED IN THE APPELLATE COURT WITHIN 30 DAYS OF RENDITION OF THE ORDER IN ORDER FOR THE APPELLATE COURT TO HAVE JURISDICTION TO TREAT THE NOTICE AS A PETITION FOR WRIT OF CERTIORARI?
GLICKSTEIN and STONE, JJ., concur.
HERSEY, C.J., concurs in result only.